Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
This is in response to the communication filed on 03/01/2021 and 03/08/2021.
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,607,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/01/2021, with respect to obviousness type double patenting rejections of claims 1-20 have been fully considered and are persuasive.  Previous obviousness type double patenting rejections are withdrawn as terminal disclaimer filed on 03/08/2021 has been approved.  Applicant’s arguments, see remarks, filed on 03/01/2021, with respect to 35 USC 103 type rejections of claims 1-4, 6, 8-9, 11-14, 16 and 18-19 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 1-4, 6, 8-9, 11-14, 16 and 18-19 have been withdrawn. Similar arguments made by the applicant, see remarks, filed on 03/01/2021, with respect to 35 USC 103 type rejections of claims 5, 7, 10, 15, 17 and 20 have been fully considered and are 
                             Examiner’s Reasons for Allowance
          The following is an examiner’s statement of reasons for allowances:
Claims 1-20 are allowed.  
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, and prosecution history of the parent applications. See MPEP 1302.14(1).
Dhurandhar, US 2015/0242856 A1; Roundy et al, US 2017/0093902 A1; Woo, US 2014/0012738 A1; Wang et al, US 2014/0278479 A1; and Gertner et al, US 2014/0237599 A1 were cited as the closest prior arts of the record during the prosecution of the current/ parent applications, however these references taken singly or in combination with one another do not teach/ suggest the claimed limitations in the instant application.
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494